enNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 4,955,002; epo search report), and further in view of Steenstrup (US 2017/0315235 A1; epo search report) and Rooney (WO 2007/050289 A1; also listed Miller).
Regarding claims 6, Campbell also teaches a method, comprising:
a) insonifying a volume of fluid with one or a series of sonar pings [claim 1 “A vibratory, time variant, pseudorandom sonar system comprising: first means for converting an electrical signal into a corresponding acoustic signal for injection into a fluid body for reflection by a 
one or a series of sonar pings has a pseudo random frequency pattern, wherein the pseudo random frequency pattern is not a uniform frequency nor a monotonically increasing frequency nor a monotonically decreasing frequency [title: pseudorandom sonar system] )
Campbell as modified by Steenstrup also teaches the method of claim 1, further comprising;
b) receiving sonar signals from the at least one of the one or a series of sonar pings reflected from the zero or more objects, the sonar signals wherein the sonar signals are received by a large array of hydrophones [col. 3:55-65 “A hydrophone array 32 consists of at least three noncolinear 
c) converting the first set of raw data points to a second set of raw data points, the second set of raw data points comprising digital representations of the phase of the sonar signals reflected from the zero or more objects and received by each hydrophone in the large array of hydrophones [col. 1:45-55 “To make such system secure, an encoded echo-ranging signal generator was developed which included a digital shift register having binary encoded stages. A digital 50 message encoder has a corresponding number of stages connected to the stages of the digital shift register for setting a predetermined program of zeros and ones in accordance with a selected code….decoder”], wherein the second set of raw data points comprises an n bit number for each hydrophone, and wherein n is a positive integer less than 3 [col. 2:40-50 “The time lapses between the injection of the acoustic wave and receipt of the echo by the plurality of detectors of the detector 
It would have been obvious to combine the beamformed hydrophone array of Campbell which computes bearing and range, with the phase shift keyed signals of Steenstrup because phase shift keying codes phase with binary representation as in binary PSK or quadrature PSK (for example b00 = 0 degrees, b01 = 90 degrees, b10 = 180 degrees, b11 = -90/270 degrees).
Campbell does not explicitly teach … and yet Rooney teaches d) wherein the pseudo random frequency pattern is chosen from a set of predetermined pseudo random frequency patterns [pg. 16-17 bridging low probability of intercept waveform…pseudo random sequence generator; pg. 18 suite of LPMMI waveforms…different LPMMI waveforms; pg. 29 LPMMI waveform can be…phase code is generated by a genetic algorithm…Barker codes…Gold codes…Welti codes], wherein the set of predetermined pseudo random frequency patterns is generated by running computer models [pg. 31:1-5 detection processor…correlated waveform using estimates of signal energy versus noise…function of time and using thresholds based on pre-established noise models and a constant false alarm rate] of pings of possible of frequency patterns impinging on various collections of objects at various ranges and angles [pg. 31 localization processor is adapted to receive the detection signal…which is indicative of a localization of the detected target 196 in range, and/or in depth, and/or in azimuth angle and/or depression angle.] with respect to an array detector for detecting sonar signals reflected from the various collections of objects [pg. 29 sonar transmitter can include power amplifier coupled to receive LPMMI waveform…transmitting sonar 
It would have been obvious to combine the beamformed hydrophone array of Campbell which computes bearing and range, with the comparison of various pseudo random code for a sonar transmitter array as taught by Rooney so that the modulation code which produces the best correlation result upon subsequent detection may be used.
Regarding claim 15, Campbell as modified by Rooney teaches the method of claim 6, wherein the criterion is that two reflectors having a determined difference in range are distinguishable [pg. 19 range resolution; pg. 33 various performance parameters including but not limited to theoretical range resolution, theoretical correlator gain, theoretical Doppler resolution, Doppler tolerance, and side lobe interference levels in both range].


Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 4,955,002), Steenstrup (US 2017/0315235 A1), and Rooney (WO 2007/050289 A1) as applied to claim 6 above, and further in view of Nakahira (2004, self-adapting sonar ranging system digital polarity correlators).
Regarding claim 8, Campbell does not explicitly teach…and yet Nakahira teaches the method of claim 6, wherein the criterion is that the convolution of a pseudo random frequency pattern of the insonifying sonar ping with the received sonar signal returns a convolution curve with a peak, wherein the area under the peak is greater than a determined area [abstract “matched filter receiver”; pg. 348, col. 1 “The problem can be solved by the multiple driving approach in which the system automatically changes the signal that drives the transmitter according to the level of environmental noise [7]. This uses a simple threshold comparator as the receiver; however, this can only be adopted for a single-user system.”; sec. 2 pulse compression codes “We have proposed the use of a binary coded frequency shift keyed Table 1. A code set for a four-user system. (BFSK) signal for multiple-user ranging with piezoelectric transducers. The BFSK signal may be written as…”; pg. 348, col. 1 “For the design of a multiple-user code set we use a combination of simulated annealing and hill climbing, to minimize the maximum sidelobe in the autocorrelation as well as the peaks in the cross correlations. Table 1 contains four user system codes generated with the code design algorithm.”; pg. 349, col. 1 “The peak response defines the signal-to-noise ratio of the system. It can be seen from the figures that the quality of the polarity autocorrelation functions improves if the duration of the transmitted pulse is increased. The main advantage of using as long a duration of the BFSK signal as possible is that an acceptable statistical performance can be obtained in the presence of coloured noise and/or other users.”].

Regarding claim 9, Campbell does not explicitly teach … and yet Nakahira teaches the method of claim 7, wherein one criterion is that the convolution curve returned by convolving sent out signals of one member of the set of chosen frequency patterns with received signals of another member of the same set has no peaks wherein the area under the peak is greater than a determined area [similar to claim 8, additionally pg. 349, col. 2 describes reducing cross correlation between two user codes with choice of integration time which avoids cross talk as mentioned in abstract].
Regarding claim 10, Campbell as modified also teaches the method of claim 9, wherein step a) further comprises; insonifying the volume of fluid with at least two sonar pings, wherein the patterns of each of the at least two sonar pings are different patterns chosen from the set of pseudo random frequency patterns, and wherein the at least two sonar pings are sent out at such a time that reflected sonar signals from the at least two sonar pings arrive as overlapping signals at an array detector for detecting sonar signals [col. 1:50-68 “A digital 50 message encoder has a corresponding number of stages connected to the stages of the digital shift register for setting a predetermined program of zeros and ones in accordance with a selected code. A shift pulse generator is provided to timely shift the shift register. An anti-coincidence circuit has a pair of inputs connected, respectively, to a predetermined stage and output of the digital shift register. The output of the circuit is connected to the input of the digital shift register. Thus, the binary contents of the encoded stages are randomly recirculated through the shift register and out through an echo-ranging system. This device over comes substantially the disadvantages of the preceding devices, 


Response to Arguments
Applicant’s arguments, see pgs. 2-3, filed 1/31/2021, with respect to the rejection(s) of claim(s) 6 under 35 USC 103 have been fully considered and are persuasive in combination with amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rooney (WO 2007/050289 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645